DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/21/2022 has been entered.

Response to Arguments
Applicant’s arguments, see page 10, filed 09/20/2022, with respect to claims 1-30 have been fully considered and are persuasive.  The objection of claims 1-30 has been withdrawn. 
Applicant’s arguments, see page 11, filed 09/20/2022, with respect to claims 3, 14, 20, and 27 have been fully considered and are persuasive.  The 35 U.S.C. 112(b) rejection of claims 3-11, 14-17, 20-24 and 27-30 has been withdrawn. 
Applicant’s arguments with respect to claims 1 and 18 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant's arguments, see pages 12-13, filed 09/20/2022, with respect to claims 13 and 26 have been fully considered but they are not persuasive.
Regarding the amended independent claims 13 and 26, the applicant argues that “The cited portions of Kadambar report various systems and methods for D2D communications in the unlicensed spectrum. (See Kadambar, Abstract). Some of the methods proposed by Kadambar report using frequency-interlaced resources, and some do not. (See, e.g., Kadambar FIGS. 18A-18C, 21.) Further, some of the embodiments of Kadambar specifically report "tone based interlace" rather than an interlace of RBs. (See, e.g., Kadambar, FIGS. 17A, 17B, 33B, 1 [0106].) Applicant notes that the embodiments of FIGS. 35A and 35B of Kadambar do not teach or suggest using interlaces of RBs. (See Kadambar, 11 [0169], [0169] vs. [0170]- [0172].) ... Independent claims 13, 18, and 26 have been amended to include features similar to or analogous with the features described above with respect to independent claim 1. Accordingly, Kadambar also does not anticipate independent claims 13, 18, and 26. Applicant requests that the § 102 rejection of claims 1, 13, 18, and 26 be withdrawn” in pages 12-13.
In response to the applicant’s argument, examiner respectfully disagrees with the argument above. Fig. 35A below of Kadambar clearly discloses a frequency resource allocation for transmission of PSCCH and PSSCH transmission using interlaces of PRBs in 5 MHz bandwidth.


    PNG
    media_image1.png
    678
    1029
    media_image1.png
    Greyscale


In particular, Kadambar discloses a base station (BS) [see Fig. 1-4, para. 1-5, 76-81; eNB (the network)] comprising: a processor [see para. 5, 80, 250; eNB comprising a processor/controller] configured to determine a configuration for multiplexing a physical sidelink control channel (PSCCH) communication and a physical sidelink shared channel (PSSCH) communication in frequency-interlaced resources in a shared radio frequency band for sidelink communication between a first user equipment (UE) and a second UE [see Fig. 3-4, para. 5, 79, 81, 90-91; determine information for D2D-U with time and frequency-interlaced resources in a shared radio frequency band for sidelink communication between UE1 and UE2 (transmission of PSCCH and PSSCH in 5 MHz bandwidth (25 PRBs)); also see Fig. 34-36, para. 170-173], wherein the configuration indicates: for the PSCCH communication and a first portion of the PSSCH communication [see Fig. 34-36, para. 79, 81, 90, 170-173; for the PSCCH communication and a first portion of the PSSCH communication], a first interlace of resource blocks (RBs) and a first time period [see Fig. 34-36, para. 170-173; a first interlace of 15 PRBs (PRBs in the range 0-14) in a subframe], and for a second portion of the PSSCH communication [see Fig. 34-36, para. 170-173; for a second portion of the PSSCH communication], at least one of a second interlace of RBs different from the first interlace or a second time period different from the first time period [see Fig. 34-36, para. 170-173; a second interlace of 10 PRBs (PRBs in the range 15-24) different from the first interlace of 15 PRBs (PRBs in the range 0-14)]; and a transceiver [see Fig. 4; eNB comprising a transceiver] configured to transmit, to the first UE, the configuration [see Fig. 3-4, para. 5, 79, 81, 90; broadcast, to UE1/UE2, the information for D2D-U with time and frequency-interlaced resources for the sidelink communication between UE1 and UE2 (transmission of PSCCH and PSSCH in 5 MHz bandwidth (25 PRBs))].
In view of the above response, Kadambar discloses each and every feature recited in amended independent claims 13 and 26.

Claim Objections
Claim 25 is objected to because of the following informalities:  
Claim 25 recites “including includes” in line 2. For clarity, it is suggested to replace with “including”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.


Claims 1, 3-18, and 20-30 are rejected under 35 U.S.C. 112(a), as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
Claim 1 recites “wherein the communicating includes: frequency-multiplexing, based on the configuration, a physical sidelink control channel (PSCCH) signal and a first portion of a physical sidelink shared channel (PSSCH) signal in the first interlace in a first time period, wherein the PSSCH signal comprises sidelink control information (SCI) indicating at least one of a second interlace of RBs different from the first interlace or a second time period different from the first time period; and communicating, based on the SCI, a second portion of the PSSCH signal in the at least one of the second interlace of RBs or the second time period.”
Claim 13 recites “wherein the configuration indicates: for the PSCCH communication and a first portion of the PSSCH communication, a first interlace of resource blocks (RBs) and a first time period, and for a second portion of the PSSCH communication, at least one of a second interlace of RBs different from the first interlace or a second time period different from the first time period.”
Claim 18 recites “wherein the transceiver configured to communicate includes the transceiver configured to: frequency-multiplex, based on the configuration, a physical sidelink control channel (PSCCH) signal and a first portion of a physical sidelink shared channel (PSSCH) signal in the first interlace in a first time period, and wherein the PSSCH signal comprises sidelink control information (SCI) indicating at least one of a second interlace of RBs different from the first interlace or a second time period different from the first time period; and communicate, based on the SCI, a second portion of the PSSCH signal in the at least one of the second interlace of RBs or the second time period.”
Claim 26 recites “wherein the configuration indicates: for the PSCCH communication and a first portion of the PSSCH communication, a first interlace of resource blocks (RBs) and a first time period, and for a second portion of the PSSCH communication, at least one of a second interlace of RBs different from the first interlace or a second time period different from the first time period.”
The applicant submits the following paragraphs in the specification support the amendments:
[0093] The PSSCH communication 710 may include data and the PSCCH communication 720 may include control information associated with the transmission of the data.
[0097] While the PSSCH communication 810 and the PSCCH communication 820 are communicated during different time periods, each PSSCH communication 810, the PSCCH communication 820 may include an interlaced waveform. In some aspects, the transmission of the PSSCH communication 810 and the PSCCH communication 820 may use a DFT-s-OFDM waveform over the frequency interlace 608I(0). In this regard, the first UE and/or the second UE may generate a DFT-s-OFDM transmission signal for transmission during the time period 802 by performing a DFT on the encode PSSCH control information, mapping the DFT output onto subcarriers (e.g., the subcarriers 612) of the RBs in the frequency interlace 608I(0), and performing an IFFT. Similarly, the first UE and/or the second UE may generate a DFT-s-OFDM transmission signal for transmission during the time period 804 by performing a DFT on the encode PSSCH data, mapping the DFT output onto subcarriers of the RBs in the frequency interlace 608I(0), and performing an IFFT. The DFT-s-OFDM based waveform transmission in the scheme 800 may provide a lower peak-to-average-power-ratio (PAPR) than the CP-OFDM based waveform transmission in the scheme 700.
[0101] In some aspects, the first UE may include in the transmission of the PSCCH communication 920, SCI 922 to indicate to the second UE that the PSSCH communication 910 is further transmitted in the additional frequency interlace 608I(1) as shown by the dotted arrows. The first UE may transmit the SCI 922 in the highest-frequency RB(0) and may repeat the transmission of the SCI 922 in the lowest-frequency RB(9) of the frequency interlace 608I(0). Thus, the second UE may decode the SCI 922 from the PSCCH communication 920 and receive the PSSCH communication 910 from the frequency interlace 608I(1) in addition to the RB(1) to RB(8) of the frequency interlace 608I(1). The SCI 922 may indicate resource allocation (RA) information for additional frequency interlaces 608 assigned for the PSSCH communication 910 using a bitmap (e.g., the bitmap 924 shown in FIG. 9B) or a resource indication value (RIV) (e.g., the RIV 925 shown in FIG. 9C).
[0103] FIG. 9C illustrates another example of how the SCI 922 may indicate the assignment of an additional frequency interlace 608 for the PSSCH communication 910. In the illustrated example of FIG. 9C, the SCI 922 may include a RIV 925 including a first parameter 926 indicating a starting frequency interlace 608 and a second parameter 928 indicating a number of frequency interlace starting from the starting frequency interlace 608 that can be further used to communicate the PSSCH communication 910. For simplicity of illustration and discussion, FIG. 9C illustrates the assignment of two additional frequency interlaces 608 beginning at the frequency interlace 608I(1). Thus, the first parameter 926 may include a value of 1 identifying the starting frequency interlace 608I(1)  and the second parameter 928 may include a value 2 indicating that two additional frequency interlaces 608 (e.g., the frequency interlaces 608I(1) and 608I(2)) are assigned for the PSSCH communication 910. 
[0104] In some aspects, the sidelink communication can be performed in a wideband, for example, having a BW of about 100 MHz. The wideband may be partitioned into multiple subbands similar to the frequency band 602, for example, with a 20 MHz BW. To facilitate sidelink communications the PSCCH communication 920 may be communicate in a frequency interlace 608 within a certain subband in the frequency band 602 and the first UE may assign an additional frequency interlace 608 in a different subband. The first UE may further indicate in the SCI 922 which subband of the multiple subbands the additional frequency interlace 608 is located.
[0107] In some aspects, similar to the scheme 900, the first UE may include in the transmission of the PSCCH communication 1020, SCI 1022 to indicate to the second UE that the PSCCH communication 1020 is further transmitted in the frequency interlace 608I(1) during the time slot 1002 and in the frequency interlaces 608I(0) and frequency interlace 608I(1) during the time slot 1004. The indication of the additional time slot 1004 is shown by the dotted arrow. The first UE may transmit the SCI 1022 in the highest-frequency RB(0) and may repeat the transmission of the SCI 1022 in the lowest-frequency RB(9) of the frequency interlace 608I(0). Thus, the second UE may decode the SCI 1022 from the PSCCH communication 1020 and receive the PSSCH communication 1010 from the frequency interlace 608I(1)  in addition to the RB(1) to RB(8) of the frequency interlace 608I(1) during the time slot 1002 and from the frequency interlaces 608I(0) and 608I(1) during the time slot 1004. The SCI 1022 may indicate RA information for additional frequency interlaces 608 assigned for the PSSCH communication 1010 using similar mechanisms (e.g., the bitmap 924 and/or the RIV 925) as discussed in the scheme 900 discussed above with respect to FIG. 9. The SCI 1022 may further include a time length parameter in the SCI 1022 indicating the additional time slot 1004 assigned for the PSSCH communication 1010. 
[0108] FIG. 11 illustrates a sidelink communication scheme 1100 using a frequency-interlaced waveform according to some aspects of the present disclosure. The scheme 1100 may be employed by a BS such as the BSs 105, 205, and/or 500 and a UE such as the UEs 1 15, 215, and/or 400 in a network such as the networks 100 and/or 200. In particular, the BS may configure the UE with a frequency interlace for feedback communication over a sidelink (e.g., the sidelinks 251 and 252). The scheme 1100 may be employed in conjunction with the schemes 600, 700, 800, 900, and/or 1000 described above with respect to FIGS., 6, 7, 8, 9A-9C, and/or 10, respectively. In FIG. 11, the x-axis may represent time in some arbitrary units, and the y-axis may represent frequency in some arbitrary units. FIG. 11 is described using a similar frequency-interlaced resource structure as in the scheme 600, and may use the same reference numerals as in FIG. 6 for simplicity sake.
It is unclear how the PSSCH signal comprises sidelink control information (SCI) and how the PSSCH signal/communication comprises a first portion and a second portion.
The specification describes the PSSCH signal/communication includes data and the PSCCH signal/communication includes the SCI indicating control information associated with the transmission of the data. The specification also describes various aspects of frequency-multiplexing the PSCCH signal and the PSSCH signal.
But nowhere does the specification discuss the PSSCH signal comprises sidelink control information (SCI). The specification also does not discuss the first portion and the second portion of the PSSCH signal/communication.
Therefore, the specification does not describe “wherein the communicating includes: frequency-multiplexing, based on the configuration, a physical sidelink control channel (PSCCH) signal and a first portion of a physical sidelink shared channel (PSSCH) signal in the first interlace in a first time period, wherein the PSSCH signal comprises sidelink control information (SCI) indicating at least one of a second interlace of RBs different from the first interlace or a second time period different from the first time period; and communicating, based on the SCI, a second portion of the PSSCH signal in the at least one of the second interlace of RBs or the second time period” as recited in claims 1 and 18 and “wherein the configuration indicates: for the PSCCH communication and a first portion of the PSSCH communication, a first interlace of resource blocks (RBs) and a first time period, and for a second portion of the PSSCH communication, at least one of a second interlace of RBs different from the first interlace or a second time period different from the first time period” as recited in claims 13 and 26.
For the purpose of examination, examiner will interpret the claims as best understood.
Claims 3-12, 14-16, 20-25, and 27-30 are also rejected since they are depended on the rejected claims set forth above.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 5-7, 10-11, and 21-24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 5 recites “sidelink control information (SCI)” in lines 2-3. It is unclear whether or not it is referring to “sidelink control information (SCI)” in claim 1. For the purpose of examination, examiner will interpret the claim as best understood.
Claim 10 recites “a first time period” in line 3. It is unclear whether or not it is referring to “a first time period” in claim 1. For the purpose of examination, examiner will interpret the claim as best understood.
Claim 10 recites “sidelink control information (SCI)” in line 4. It is unclear whether or not it is referring to “sidelink control information (SCI)” in claim 1. For the purpose of examination, examiner will interpret the claim as best understood.
Claim 10 recites “a second time period” in lines 4-5. It is unclear whether or not it is referring to “a second time period” in claim 1. For the purpose of examination, examiner will interpret the claim as best understood.
Claim 21 recites “a second interlace of RBs” in lines 3-4. It is unclear whether or not it is referring to “a second interlace of RBs” in claim 18. For the purpose of examination, examiner will interpret the claim as best understood.
Claim 22 recites “sidelink control information (SCI)” in lines 3-4. It is unclear whether or not it is referring to “sidelink control information (SCI)” in claim 18. For the purpose of examination, examiner will interpret the claim as best understood.
Claim 23 recites “sidelink control information (SCI)” in lines 4-5. It is unclear whether or not it is referring to “sidelink control information (SCI)” in claim 18. For the purpose of examination, examiner will interpret the claim as best understood.
Claim 24 recites “a first time period” in line 4. It is unclear whether or not it is referring to “a first time period” in claim 18. For the purpose of examination, examiner will interpret the claim as best understood.
Claim 24 recites “sidelink control information (SCI)” in line 5. It is unclear whether or not it is referring to “sidelink control information (SCI)” in claim 18. For the purpose of examination, examiner will interpret the claim as best understood.
Claim 24 recites “a second time period” in line 5. It is unclear whether or not it is referring to “a second time period” in claim 18. For the purpose of examination, examiner will interpret the claim as best understood.
Claims 6-7 and 11 are also rejected since they are depended on the rejected claims set forth above.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 13-17 and 26-30 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kadambar et al. (US 2018/0368090 A1, hereinafter “Kadambar”).

Regarding claims 13 and 26, Kadambar discloses a base station (BS) [see Fig. 1-4, para. 1-5, 76-81; eNB (the network)] comprising: 
a processor [see para. 5, 80, 250; eNB comprising a processor/controller] configured to determine a configuration for multiplexing a physical sidelink control channel (PSCCH) communication and a physical sidelink shared channel (PSSCH) communication in frequency-interlaced resources in a shared radio frequency band for sidelink communication between a first user equipment (UE) and a second UE [see Fig. 3-4, para. 5, 79, 81, 90-91; determine information for D2D-U with time and frequency-interlaced resources in a shared radio frequency band for sidelink communication between UE1 and UE2 (transmission of PSCCH and PSSCH in 5 MHz bandwidth (25 PRBs)); also see Fig. 34-36, para. 170-173], wherein the configuration indicates:
for the PSCCH communication and a first portion of the PSSCH communication [see Fig. 34-36, para. 79, 81, 90, 170-173; for the PSCCH communication and a first portion of the PSSCH communication], a first interlace of resource blocks (RBs) and a first time period [see Fig. 34-36, para. 170-173; a first interlace of 15 PRBs (PRBs in the range 0-14) in a subframe], and 
for a second portion of the PSSCH communication [see Fig. 34-36, para. 170-173; for a second portion of the PSSCH communication], at least one of a second interlace of RBs different from the first interlace or a second time period different from the first time period [see Fig. 34-36, para. 170-173; a second interlace of 10 PRBs (PRBs in the range 15-24) different from the first interlace of 15 PRBs (PRBs in the range 0-14)]; and
a transceiver [see Fig. 4; eNB comprising a transceiver] configured to transmit, to the first UE, the configuration [see Fig. 3-4, para. 5, 79, 81, 90; broadcast, to UE1/UE2, the information for D2D-U with time and frequency-interlaced resources for the sidelink communication between UE1 and UE2 (transmission of PSCCH and PSSCH in 5 MHz bandwidth (25 PRBs))].  

Regarding claims 14 and 27, Kadambar discloses wherein the RBs of the first interlace are uniformly spaced in the shared radio frequency band [see Fig. 35A-B, para. 90, 171-172; the PRBs of the first interlace are uniformly spaced in the 5 MHz bandwidth]. 

Regarding claims 15 and 28, Kadambar discloses wherein the configuration includes a multiplex configuration for frequency-multiplexing the PSCCH communication and the PSSCH communication on the first interlace [see Fig. 34-36, para. 79, 81, 90, 170-173; frequency-multiplexing the PSCCH communication and the PSSCH communication on the first interlace]. 

Regarding claims 16 and 29, Kadambar discloses wherein the configuration indicates a first portion of resources including a highest-frequency RB and a lowest-frequency RB among the first interlace of RBs for the PSCCH communication [see Fig. 35A, 35B, para. 171-172; the frequency resource allocation indicates a first portion of resources (NB-1) including a lowest PRB (0) among the first interlace (PRBs in the range 0-14) for the PSCCH communication]. 

Regarding claims 17 and 30, Kadambar discloses wherein the configuration includes a multiplex configuration for time-multiplexing the PSCCH signal and the PSSCH signal on the first interlace [see Fig. 32, para. 168; time-multiplexing the PSCCH signal and the PSSCH signal],

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3-5, 18, and 20-22 are rejected under 35 U.S.C. 103 as being unpatentable over Kadambar in view of Kimura et al. (US 2019/0173612 A1, hereinafter “Kimura”).

Regarding claims 1 and 18, Kadambar discloses a first user equipment (UE) [see Fig. 1-4, 52, para. 76-81, 245-250; a device 5200 (UE)] comprising: 
a transceiver [see Fig. 52, para. 245-250; a transceiver 5220] configured to: 
receive, from a network entity, a configuration for frequency-interlaced resources in a shared radio frequency band for sidelink communication between the first UE and a second UE [see Fig. 3-4, para. 5, 79, 81, 90-91; receive, from eNB, broadcast information for D2D-U with time and frequency-interlaced resources in a shared radio frequency band for sidelink communication between UE1 and UE2 (transmission of PSCCH and PSSCH)], wherein the configuration for the frequency-interlaced resources indicates a first interlace of resource blocks (RBs) [see Fig. 34-36, para. 170-173; the frequency resource allocation for transmission of PSCCH and PSSCH in 5 MHz bandwidth (25 PRBs) indicates a first interlace of 15 PRBs (PRBs in the range 0-14)]; and 
communicate, with the second UE, a sidelink communication using the frequency-interlaced resources [see Fig. 3-4, para. 79, 81, Fig. 10A-B, para. 90-91, Fig. 35A, 35B, para. 171-172; UE1 and UE2 perform D2D-U communication using the frequency-interlaced resources], wherein the transceiver configured to communicate includes the transceiver configured to:
frequency-multiplex, based on the configuration, a physical sidelink control channel (PSCCH) signal and a first portion of a physical sidelink shared channel (PSSCH) signal [see Fig. 34-36, para. 79, 81, 90, 170-173; frequency-multiplexing a PSCCH signal and a first portion of a PSSCH signal] in the first interlace in a first time period [see Fig. 34-36, para. 170-173; in the first interlace of 15 PRBs (PRBs in the range 0-14) in a subframe], and wherein the configuration indicating at least one of a second interlace of RBs different from the first interlace or a second time period different from the first time period [see Fig. 34-36, para. 170-173; the frequency resource allocation for transmission of PSCCH and PSSCH in 5 MHz bandwidth (25 PRBs) indicates a second interlace of 10 PRBs (PRBs in the range 15-24) different from the first interlace of 15 PRBs (PRBs in the range 0-14)]; and 
communicate, based on the configuration, a second portion of the PSSCH signal in the at least one of the second interlace of RBs or the second time period [see Fig. 34-36, para. 170-173; communicate, based on the frequency resource allocation for transmission of PSCCH and PSSCH in 5 MHz bandwidth (25 PRBs), a second portion of the PSSCH in the second interlace of 15 PRBs (PRBs in the range 15-24)].
Kadambar does not explicitly disclose sidelink control information (SCI).
However, Kimura teaches communicating, by the first UE and the second UE, the PSCCH signal including sidelink control information (SCI) indicating an assignment of the second frequency interlace for communicating the PSSCH signal [see para. 182, 185, 198, 213, 215; communicating, by the first UE and the second UE, the PSCCH signal (first terminal device instructs scheduling information to the second terminal device using the NR-PSCCH) including sidelink control information (SCI) indicating an assignment of the second frequency interlace for communicating the PSSCH signal (first SCI (included in the NR-PSCCH) is used to instruct the second terminal device to receive the NR-PSSCH)].
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide “communicating, by the first UE and the second UE, the PSCCH signal including sidelink control information (SCI) indicating an assignment of the second frequency interlace for communicating the PSSCH signal”, as taught by Kimura, into the system of Kadambar, so that it would improve the efficiency of the resources [see Kimura, para. 212].

Regarding claims 3 and 20, Kadambar discloses wherein the RBs of the first interlace are uniformly spaced in the shared radio frequency band [see Fig. 35A-B, para. 90, 171-172; the PRBs of the first interlace are uniformly spaced in the shared radio frequency band], wherein the configuration indicates a first portion of resources including at least one of a highest-frequency RB or a lowest-frequency RB among the first interlace [see Fig. 35A, 35B, para. 171-172; the frequency resource allocation indicates a first portion of resources (NB-1) including a lowest PRB (0) among the first interlace (PRBs in the range 0-14)], and wherein the transceiver configured to communicate the sidelink communication is further configured to: 
communicate, with the second UE, the PSCCH signal in the at least one of the highest-frequency RB or the lowest-frequency RB among the first interlace based on the configuration [see Fig. 35A, para. 171-172; PSCCH transmission in the lowest PRB (0) among the first interlace (PRBs in the range 0-14) based on the frequency resource allocation]; and 
communicate, with the second UE, the PSSCH signal in one or more RBs different from the at least one of the highest-frequency RB or the lowest-frequency RB among the first interlace based on the configuration [see Fig. 35A, para. 171-172; PSSCH transmission in PRBs 10-11 different from the highest PRB (14) or the lowest PRB (0) among the first interlace (PRBs in the range 0-14) based on the frequency resource allocation]. 

Regarding claims 4 and 21, Kadambar discloses wherein the transceiver configured to communicate the sidelink communication is further configured to: communicate, with the second UE, the PSSCH signal further in at least a second interlace of RBs [see Fig. 35A, para. 171-172; PSSCH transmission in second interlace of 15 PRBs (PRBs in the range 15-24)], wherein the RBs of the second interlace are uniformly spaced in the shared radio frequency band [see Fig. 35A-B, para. 90, 171-172; the PRBs of the second interlace are uniformly spaced in the shared radio frequency band]. 

Regarding claims 5 and 22, Kadambar does not explicitly disclose communicating, by the first UE and the second UE, the PSCCH signal including sidelink control information (SCI) indicating an assignment of the second interlace for communicating the PSSCH signal.
However, Kimura teaches communicating, by the first UE and the second UE, the PSCCH signal including sidelink control information (SCI) indicating an assignment of the second frequency interlace for communicating the PSSCH signal [see para. 182, 185, 198, 213, 215; communicating, by the first UE and the second UE, the PSCCH signal (first terminal device instructs scheduling information to the second terminal device using the NR-PSCCH) including sidelink control information (SCI) indicating an assignment of the second frequency interlace for communicating the PSSCH signal (first SCI (included in the NR-PSCCH) is used to instruct the second terminal device to receive the NR-PSSCH)].
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide “sidelink control information (SCI) indicating an assignment of the second frequency”, as taught by Kimura, into the system of Kadambar, so that it would improve the efficiency of the resources [see Kimura, para. 212].

Claims 12 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Kadambar in view Kimura and Wang et al. (US 2020/0053528 A1, hereinafter “Wang”).

Regarding claims 12 and 25, Kadambar discloses wherein the configuration indicates a first portion of resources including includes a plurality of RBs of the first interlace [see Fig. 35A, 35B, para. 171-172; the frequency resource allocation indicates a first portion of resources (NB-1) including a plurality of PRBs (0-9) of the first interlace (PRBs in the range 0-14)], and wherein the transceiver configured to communicate the sidelink communication is further configured to: communicate, with the second UE, the sidelink communication by time-multiplexing the PSCCH signal and the PSSCH signal on the frequency-interlaced resources based on the configuration [see Fig. 32, para. 168; time-multiplexing the PSCCH signal and the PSSCH signal],
Kadambar does not explicitly disclose “one or more first symbols and one or more second symbols”.
However, Wang teaches a UE is configured to communicate, with another UE, sidelink communication by time-multiplexing a PSCCH signal in one or more first symbols and a PSSCH signal in one or more second symbols [see Fig. 4A-D, para. 22, 37-44; a UE is configured to communicate, with another UE, sidelink communication by time-multiplexing a PSCCH in one or more first symbols and a PSSCH in one or more second symbols].
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide “a UE is configured to communicate, with another UE, sidelink communication by time-multiplexing a PSCCH signal in one or more first symbols and a PSSCH signal in one or more second symbols”, as taught by Wang, into the combined system of Kadambar and Kimura, so that it would improve the performance of sidelink V2X communication systems [see Wang, para. 22].

Allowable Subject Matter
Claims 10 and 23-24 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claims 6-9 and 11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Zhao et al. (US 2021/0160852 A1), see Fig. 1, 4-6, para. 112-114, discloses a resource configuring method and a terminal device, which can improve a data transmission performance between terminal devices in a D2D system.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN T LE whose telephone number is (571)270-5615.  The examiner can normally be reached on M-F 10AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, IAN MOORE can be reached on 571-272-3085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN T LE/
Examiner, Art Unit 2469

/Ian N Moore/Supervisory Patent Examiner, Art Unit 2469